FILED
                             NOT FOR PUBLICATION                            JUN 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WALTER MIRA, a.k.a. Walter Ernesto               No. 11-72897
Mira Garcia,
                                                 Agency No. A095-025-405
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Walter Mira, a native and citizen of El Salvador, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      In his opening brief, Mira failed to raise any substantive challenge to either

the agency’s determination that his asylum claim was time-barred, or the agency’s

denial of his withholding of removal claim. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are deemed

waived).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Mira failed to establish it is more likely than not he would be tortured by

or with the acquiescence of the government if returned to El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008). Mira contends the agency erred

by failing to consider the two articles he submitted regarding gang-related violence

and other “human rights problems.” We reject this contention because Mira does

not point to any information in the articles relevant to his claim that he faces a

likelihood of torture with the consent or acquiescence of the Salvadorean

government. We also reject Mira’s contention that the BIA applied an incorrect

standard for government acquiescence.

      PETITION FOR REVIEW DENIED.


                                           2                                     11-72897